Citation Nr: 9910742	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  97-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to service connection for 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of December 1996 from the St. Petersburg, 
Florida, Regional Office (RO).  The sole issue on appeal 
concerns whether new and material evidence has been submitted 
in order to reopen a claim for entitlement to service 
connection for pes planus.


FINDINGS OF FACT

1.  In a March 1972 decision the Board denied the veteran's 
claim for service connection for pes planus. 

2.  The evidence received since the March 1972 Board decision 
does not tend to show that pes planus is of service origin or 
that it was aggravated by active duty service. 


CONCLUSIONS OF LAW

1.  The March 1972 Board decision denying service connection 
for pes planus is final.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998).

2.  Evidence received since the March 1972 Board decision 
denying service connection for pes planus is not new and 
material, and the veteran's claim for service connection for 
this disability has not been reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

With regard to a disability existing prior to entry into 
active duty, the appellant is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed before service will rebut the presumption.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153  (West 1991); 38 
C.F.R. § 3.306 (1998). 

The evidence of record at the time of the March 1972 Board 
decision may be briefly summarized.  The service medical 
records (SMR's) demonstrate that the veteran was provided 
with an induction physical examination, which showed pes 
planus second degree, asymptomatic.  The veteran was treated 
June 1954 for painful feet on marching.  The diagnoses were 
pes planus and foot strain.  He was seen in September 1955 
for pain in his legs.  The veteran was provided with a 
separation examination in February 1956.  At that time, the 
feet were clinically evaluated as abnormal.  It was reported 
that there was no objective findings regarding the feet. 

A VA medical examination was conducted in May 1956.  At that 
time the diagnosis was pes planus, second degree, bilateral.  
In June 1956, the RO denied service connection for pes 
planus.

Subsequent medical records were associated with the claims 
folder and which demonstrated that the veteran had complaints 
of pain in his feet and was diagnosed with pes planus.  In 
March 1972 the Board denied service connection for a pes 
planus. The Board findings included the following:  

1.  The veteran had active duty from March 1954 to 
February 1956.

2.  At entrance examination the veteran was 
diagnosed as having pes planus, second degree, 
asymptomatic.
 
3.  During service the veteran had complaints 
pertaining to his pes planus.

4.  At separation examination, there was no 
objective disability referable to his pes planus 
and increase in severity during service is not 
shown. 

5.  During official examination in May 1956, the 
veteran was diagnosed as having pes planus, second 
degree.

6.  The veteran was denied service connection, by 
aggravation, for pes planus in June 1956, and this 
denial was well supported by the evidence.  He did 
not appeal from this decision.

7.  In December 1970, the veteran reopened his 
claim for service connection, by aggravation, for 
pes planus.

8.  The evidence submitted by the veteran in 
support of is reopened claim was cumulative and 
repetitive, or related to the post-service period.

The Board concluded that the veteran did not have pes planus, 
which was incurred in or aggravated by service.  The Board 
further concluded that a new factual basis had not been 
presented since the June 1956 decision.  

The March 1972 Board decision is final.  See 38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 1998).  However, the veteran 
may reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156(a) (1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995). 

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence which is relevant as to the pes planus claim and 
which was received since the March 1972 Board decision 
includes VA outpatient medical records  showing treatment for 
pes planus from 1994 to 1996.  A hearing was held at the RO 
in May 1998.  At that time the veteran testified that his 
feet did not bother him prior to entering military service.  
He stated that as soon as he began basic training his feet 
started to bother him.  He was fitted with special boot and 
given supports.  He indicated that he was placed on a 
profile.  He reports that he continued to have problems with 
his feet following service.  

To summarize, the Board notes that the veteran's testimony 
and statements are essentially cumulative in nature.  A lay 
person is competent to describe an injury or symptoms of a 
disability.  However, a lay person is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The VA outpatient records pertain to treatment for pes planus 
in the 1990s, many years after service.  This evidence is 
cumulative in nature.  There is no medical evidence submitted 
since the March 1972 which tends to show that the pes planus 
is r of service origin or if existing prior to service 
underwent a chronic increase in severity during service.  The 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Board accordingly finds that the evidence received since 
the March 1972 Board decision is not new and material and 
veteran's claim for service connection for pes planus has not 
been reopened.

Even though the additional evidence is not found to be new 
and material, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his or her application depending upon the particular 
facts of the case.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the RO fulfilled its obligation under 
§ 5103(a) in its statement of the case and other documents.


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for pes planus is 
denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

